Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

The following is an examiner’s statement of reasons for allowance:
Claims 10-17 and 33 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in each of independent claims 10 and 33: a first (and second trench) including polysilicon; and an anode electrode on the Schottky contact…and separated from the polysilicon…by a second contact plug; 
Claims 21-31 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 21: a first contact plug forming a Schottky contact; and an anode electrode disposed over the first contact plug and the second contact plug; and 
Claim 32 is allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations: a first (and second) trench; and a second contact plug between the anode electrode and a substrate between the first trench and the second trench, the second contact plug directly contacting the substrate.
In sum, the current invention essentially requires first and second trenches incorporated with contact plugs, wherein an anode electrode is essentially separated from trenches by the contact plugs.  The closes prior art is Tanaka (US 20015/0380570 A1), which discloses an anode electrode separated from doped regions by contact plugs.  In view of applicant’s remarks (on page 8, last paragraph), the examiner does not find any motivation to modify Tanaka’s ion-implanted doped region with a polysilicon-filled trench surrounded by a dielectric liner (as taught by Higashida, US 2014/0361398 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892